Citation Nr: 1524003	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed.	

The Board has reopened the claim of service connection for PTSD, and the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay and medical evidence of record.   See e.g., August 2010 Veteran statement; September 2011 VA treatment record. 

The Board acknowledges that the Veteran submitted to the RO a July 2007 "notice of disagreement" with the June 2007 Board decision, which denied the claim for service connection for PTSD.  However, the Veteran did not appeal or contest the Board decision by available means, of which she received notice in the Form 4597 attached to the back of the June 2007 Board decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In a June 2007 Board decision, the Board denied a claim for service connection for PTSD, based on the determination that such disability was not incurred in or aggravated by service. 

2.  The Veteran did not appeal the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court) and did not file a request for reconsideration of the June 2007 Board decision.  

3.  In a January 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for PTSD. 

4.  The Veteran did not submit a notice of disagreement with the January 2009 rating decision, and there was no evidence or information received within one year of issuance the decision that was new and material to the claim for service connection for PTSD.

5.  The additional evidence received since the January 2009 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2007 Board decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The January 2009 rating decision, which denied reopening of the previously denied claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  The additional evidence received since the January 2009 rating decision is new and material to the claim for service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for PTSD, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a June 2007 Board decision, the Board denied a claim for service connection for PTSD, based on the determination that such disability was not incurred in or aggravated by service.  After the Veteran was notified of the adverse decision, the Veteran did not appeal the June 2007 Board decision to the Court, file a request for reconsideration of the June 2007 Board decision, or otherwise contest the Board decision by available means.  No additional evidence was submitted within a year of the June 2007 Board decision.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

In a January 2009, the RO denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted to reopen the previously denied claim for service connection for PTSD.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the January 2009 decision.  Furthermore, there was no evidence or information received within one year of issuance the decision that was new and material to the claim for service connection for PTSD.  Therefore, the January 2009 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

At the time of the January 2009 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and lay statements, to include the Veteran's contentions that her psychiatric disorder is related to incidents and an alleged sexual assault that were allegedly perpetrated by medical providers in service.

The additional evidence presented since the January 2009 rating decision includes August 2010 statements, in which the Veteran contends that she has stress, anxiety attacks, and depression that are related to being discriminated against her based on her gender in service.  The credibility of the Veteran's statements is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because evidence showing that the Veteran's current psychiatric disorder is related to in-service events of discrimination against her based on her gender is pertinent evidence that was absent at the time of the January 2009 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the August 2010 statements by the Veteran is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for PTSD.


ORDER

Because new and material evidence has been received, the claim of service connection for PTSD is reopened.


REMAND

The Veteran contends that she has a psychiatric disorder, to include PTSD, anxiety, and depression, that had its onset in service and is related to service, to include as result of in-service events of discrimination against her based on her gender and treatment by medical providers in service.  The Veteran has been diagnosed with depression and PTSD during the current appeal period.  See September 2011 VA treatment record.  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of a psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran requests that any examination be performed by a female examiner. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information as to any outstanding treatment records regarding her mental health.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding relevant VA treatment records, to include records from August 2010 to present.  

3. Afterwards, schedule the Veteran for VA psychiatric examination to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case (to include records on Virtual VA and VBMS).  The examiner is asked to note that a complete case file review took place. 

(a) Ask the examiner to provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder.

Attention is invited to the psychiatric diagnoses of depression and PTSD.  See September 2011 VA treatment record. 

(b) Regarding a psychiatric disorder other than PTSD, to include depression, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such psychiatric disorder is etiologically related to service, to include as a result of medical treatment in service that was reportedly stressful for the Veteran. 

(c) Regarding PTSD, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that PTSD is etiologically related to any confirmed in-service stressor.  

      The examiner's attention is invited to the following:

a. The Veteran's reports of stressful incidents pertaining to her treatment by medical providers in service.  See e.g., July 2013, September 2010, August 2010, July 2007, March 2006, July 2000, May 2001 Veteran statements; July 2005 Board hearing transcript; April 2003 VA mental health treatment record; see generally service treatment records.
 
b. The Veteran's reports that her symptoms of depression began in service and have continued since service.  See e.g., August 2010, July 2007, April 2005 Veteran statements

c. Lay statements by family members attesting to their observations of the Veteran's changes in behavior after service.  See e.g., April 2006 lay statements by Veteran's sisters. 

d. The Veteran's contentions that her psychiatric disorder is related to her being discriminated in service based on her gender and color.  

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and her representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


